Citation Nr: 1125757	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-05 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for bilateral hearing loss, prior to September 21, 2010.  

2. Entitlement to a rating in excess of 50 percent for bilateral hearing loss, from September 21, 2010.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from May 1959 to April 1962, with subsequent service in the Army National Guard from October 1973 to April 1982.  

This appeal to the Board of Veterans' Appeals (Board) arises from a July 2009 rating decision in which the RO continued a noncompensable rating for bilateral hearing loss.  In August 2009, the Veteran's representative filed a notice of disagreement (NOD) on behalf of the Veteran.  A statement of the case (SOC) was issued in January 2010.  The Veteran's representative filed a substantive appeal on behalf of the Veteran (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.

In a statement accompanying the February 2010 substantive appeal, the Veteran's representative requested a hearing before a Decision Review Officer (DRO) at the RO, should a hearing be necessary.  An April 2011 Report of Contact reflects that the Veteran's representative subsequently indicated that the Veteran did not want a DRO hearing.  There are no outstanding hearing requests of record.  

In a March 2011 rating decision, the RO assigned a 50 percent rating for the service-connected bilateral hearing loss, effective September 21, 2010.  While the RO has assigned a higher rating of 50 percent for bilateral hearing loss from September 21, 2010, as higher ratings for the disability are available before and after that date, and the appellant is presumed to be seeking the maximum available benefit, the Board has recharacterized the appeal as encompassing the two claims set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by Disabled American Veterans (as reflected in an October 2008 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In February 2009, the Veteran filed a VA Form 21-22, appointing the National Association of County Veterans Service Officers (NACVSO) as his representative.  The Board recognizes the change in representation.
FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.  

2.  In a July 2008 decision, the Board denied entitlement to an initial compensable rating for bilateral hearing loss; a July 2009 VA audiological evaluation report reflects the first reliable audiometric testing subsequent to the July 2008 Board decision.  

3.  Audiometric testing on July 3, 2009 revealed Level IX hearing in the right ear with Level VI hearing in the left ear.  

4.  Audiometric testing on September 21, 2010 revealed Level IX hearing in the right ear with Level VII hearing in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss, for the period prior to July 3, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100) and 4.86 (2010).

2.  The criteria for a 40 percent rating for bilateral hearing loss, from July 3, 2009 through September 20, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100) and 4.86 (2010).

3.  The criteria for a rating in excess of 50 percent for bilateral hearing loss, from September 21, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100) and 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in the claimant's possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a December 2008 pre-rating letter and an August 2010 post-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating for service-connected bilateral hearing loss, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Each letter specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal (consistent with Pelegrini) and provided the Veteran with information  pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The July 2009 rating decision reflects the initial adjudication of the claim after issuance of the December 2008 letter. Hence, the December 2008 letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirement.  

The Board notes that an August 2009 post-rating letter and the January 2010 SOC set forth the relevant rating criteria for evaluating the Veteran's service-connected bilateral hearing loss.  After issuance of the August 2009 and August 2010 letters, and the January 2010 SOC, and opportunity for the Veteran to respond, the March 2011 supplemental SOC (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of VA and private treatment records, Social Security Administration (SSA) records, and the reports of a June 2009 VA ear disease examination and April 2009, July 2009, and September 2010 VA audiological evaluations.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative, on his behalf.  

The Board also finds that no additional RO action to further develop the record is warranted.  In this regard, the Board acknowledges that, during VA audiological evaluation in July 2009, the Veteran reported that he had been followed by Dr. H.A., a private ear, nose, and throat physician.  Records of treatment from Dr. H.A., dated from April 2002 to September 2007 have been associated with the claims file.  Significantly, the Veteran did not report, nor is there any indication, that he has received treatment from Dr. H.A. at any time pertinent to the claims on appeal.  Further, VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the August 2010 VCAA letter, the RO specifically asked the Veteran to complete and return an enclosed VA Form 21-4142 (Authorization and Consent to Release Information) for any additional treatment records he wanted VA to obtain on his behalf.  The Veteran did not subsequently return any VA Form 21-4142.  As the Veteran has not provided a release form to allow VA to obtain additional records of treatment from Dr. H.A., it is not possible for VA to obtain them, even if in existence.  Hence, no further action in this regard is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Historically, in an April 2005 rating decision, the RO granted service connection and assigned a noncompensable rating for right ear hearing loss, effective August 28, 2003, but denied service connection for left ear hearing loss.  The Veteran perfected an appeal of the denial of service connection for left ear hearing loss.  In an April 2006 decision, the Board granted service connection for left ear hearing loss.  In a June 2006 rating decision implementing the April 2006 Board decision, the RO effectuated the grant service connection for bilateral hearing loss and assigned a noncompensable rating, effective August 28, 2003.  The Veteran perfected an appeal of the initial rating assigned for his bilateral hearing loss disability.  In a July 2008 decision, the Board denied entitlement to an initial compensable rating for bilateral hearing loss.  In October 2008, the Veteran filed his current claim for increased rating.  

As the Veteran did not appeal or seek reconsideration of the July 2008 decision in which the Board denied an initial compensable rating for bilateral hearing loss, and no other exception to finality applies, the Board's July 2008 decision is final as to the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  Accordingly, the Board will evaluate the pertinent evidence of record since July 2008.  Addressing evidence prior to that time is not indicated and to do so would amount to a review of the July 2008 decision which addressed such evidence and is final.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86:

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(b).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Here, the RO has already assigned staged ratings for the Veteran's service-connected bilateral hearing loss and the following analysis is therefore undertaken with consideration of the possibility of further staged rating.

A.  Prior to July 3, 2009

In support of his October 2008 claim for an increased rating, the Veteran submitted an August 2007 letter from his private audiologist, M.R., in which she stated that audiological evaluation in December 2006 revealed a profound bilateral sensorineural hearing loss.  He also submitted a September 2007 letter from his private physician, Dr. H.A., in which he reported that the Veteran had very severe bilateral sensorineural hearing loss.  Both of these letters were previously of record and considered by the Board in the July 2008 decision.  

Records of VA treatment pertinent to the period in question reflect that, in March 2009, the Veteran reported that he was very hard of hearing and complained that his hearing aids did not work.  The physician described the Veteran as hard of hearing, but noted that he was able to speak on the telephone in the office without his hearing aids or amplification.  The pertinent assessment was hearing loss.  

The Veteran underwent VA audiological evaluation in April 2009.  He reported that he could not hear and, without wearing his hearing aids, he was unable to hear anything and had to read lips.  Audiological evaluation indicated a predominantly severe to profound mixed hearing loss in the right ear and a moderately severe to severe mixed hearing loss in the left ear.  On audiological testing, pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
RIGHT
90
105
105
No response
LEFT
60
65
75
85

The Board notes that VA guidance indicates that, in regard to audiological testing, in no instance shall stimuli be presented above 105 dB for pure tone tests.  See Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, sec. B, pt. 2 (K.C. Dennis, ed. 2004).  In calculating the pure tone threshold average, this guidance indicates that, in those circumstances where the average includes a no-response at the maximum allowable limit or the maximum limits of the audiometer, 105 dB will be averaged.  Id.  

Accordingly, pure tone threshold averages were 101 decibels (dB) in the right ear and 71 dB in the left ear.  Speech reception thresholds were 70 dB in the right ear and 60 dB in the left ear.  Speech discrimination scores on the Maryland CNC Word List were 92 percent in the right ear and 96 percent in the left ear.  The audiologist commented that the examination results were not felt to be reliable and indicated that they should not be used for rating purposes.  She added that the claims file had been reviewed, and there was a long history of inconsistent results during audiological testing.  She further pointed out that the Veteran underwent a right ear stapendectomy in 1985, which he did not report on examination (rather, no ear surgery was reported).  She reiterated that the test results were felt to be unreliable and recommended that the Veteran return for an audiological reevaluation.  

During a VA audiological evaluation later that month, the Veteran again reported no history of ear surgery.  On audiological testing, pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
RIGHT
85
95
100
100
LEFT
60
70
75
80

Pure tone threshold averages were 95 dB in the right ear and 71 dB in the left ear.  Speech discrimination scores on the Maryland CNC Word List were 92 percent in the right ear and 100 percent in the left ear.  The audiologist indicated that these test results were not to be used for rating purposes.  She noted that the results were more consistent with the most recent test from earlier in April 2009, but were still very inconsistent, and the Veteran needed constant re-instruction and was not responding in a consistent manner.  The audiologist added that the Veteran's pure-tone average and speech reception threshold were not in agreement, and noted that that he was able to respond to talk over at 60 dB and was able to respond to questions appropriately and understand directions once the talk over was at 60 dB.  

The audiologist concluded by stating that the test results indicated a severe to profound mixed hearing loss in the right ear and a moderately severe to profound mixed hearing loss in the left ear.  However, she added that these test results should not be used for rating purposes as the Veteran was still responding inconsistently, and had yet to give two consistent test responses.  The Veteran was referred for a medical evaluation.  

The Veteran's bilateral hearing loss was evaluated by a private audiologist, I.K., in May 2009.  The audiologist noted that the Veteran presented with a severe mixed hearing loss in both ears.  He gave a history of right-sided middle ear surgery.  The audiologist reported that the Veteran's initial audiometric responses were clearly elevated secondary to the possibility of malingering and that, after re-instruction, his thresholds significantly improved.  The reported audiological findings included severe mixed hearing loss in both ears and normal word recognition ability, bilaterally (84 percent in the right ear and 80 percent in the left ear).  

The Veteran was afforded a VA ear disease examination in June 2009.  The examiner noted that the Veteran had an extensive history of responding inconsistently to audiological testing, and had not yet given two consecutive consistent test responses.  The examiner reviewed the results of VA audiological testing from the later April 2009 evaluation and the results of the private testing performed in May 2009.  She noted that, at the beginning of the examination, the Veteran asked that she give him direct eye contact when speaking, so he could hear her; however, on several occasions during the examination, she was able to speak to the Veteran with her back to him or her face turned away and he was able to hear all that she had to say without any real need to increase the volume of her voice.  By contrast, when the examiner was speaking with the Veteran face-to-face, he was continually asking her to pause and kept trying to increase the volume in his hearing aid, saying that he was having a little trouble and was coping with reading lips.  The examiner indicated that she was unsure whether or not direct contact was necessary.  

Following examination, the examiner commented that she was unable to find any source of anything causing a conductive hearing loss and opined that there was no neurological issue.  She added that there were some inconsistencies while conducting the examination and in the discussion of the Veteran's medical history.  The audiologist stated that she was unsure as to whether or not the Veteran was fabricating information, but opined that he had inconsistent audiograms, for unknown reasons, which showed a pattern of mixed hearing loss.  She opined that it was less likely as not (less than a 50/50 probability) that the Veteran's mixed hearing loss was caused by an ear, nose, and throat issue.  She recommended that he be re-evaluated by audiology to see if there were any other changes in his hearing testing, or any further inconsistencies.  

The foregoing evidence reflects that there are no reliable audiometric test results upon which to evaluate the Veteran's bilateral hearing loss during the period from July 2008 until July 3, 2009, despite the RO's attempts to obtain such results twice during this period.  As indicated above, each VA audiologist who evaluated the Veteran in April 2009 indicated that the results of audiological testing should not be used for rating purposes.  Notably, the audiologist who performed the earlier evaluation found the results of audiological testing to be unreliable and observed that the Veteran had a long history of inconsistent results during audiological testing.  Similarly, although the audiologist who performed the later examination described the results of audiological testing as more consistent than those performed earlier in the month, such results were, nevertheless, still very inconsistent.  Significantly, she observed that the Veteran was able to respond to talk-over at 60 dB.  

The Board has considered the results of private audiological testing, performed by I.K. in May 2009; however, such results are also unreliable and, therefore, inadequate for rating purposes.  In this regard, the audiologist reported that the Veteran's initial audiometric responses were clearly elevated secondary to the possibility of malingering, noting that his thresholds significantly improved after re-instruction; however, only the results of one test (presented in graphical form) have been submitted.  The private audiologist did not indicate whether such results were the initial audiometric responses; however, the Board finds that the graphical test results associated with the claims file are likely the results of this initial testing, as the hand-written impressions accompanying these test results note that the reliability was poor secondary to malingering.  The Veteran has not submitted a copy of the test results obtained after re-instruction, despite the fact that the RO specifically asked him to do so in the January 2010 SOC.  Accordingly, the private records dated in May 2009 do not provide reliable evidence to evaluate the Veteran's bilateral hearing loss during the period in question.  

An audiological evaluation to properly determine the severity of the Veteran's bilateral hearing loss cannot be accomplished without the Veteran's full cooperation.  In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).   The Board also emphasizes that VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In this case, each VA audiological evaluation report dated in April 2009 and the May 2009 audiological testing of record demonstrate that the Veteran has not fully cooperated in obtaining evidence that is probative to his claim, which consists of valid  results from properly administered audiometric testing.  Significantly, the audiologist who conducted the second evaluation in April 2009 noted that the Veteran needed constant re-instruction; however, the test results obtained were still very inconsistent.  The conclusion that there is no reliable audiological testing upon which to evaluate the Veteran's service-connected bilateral hearing loss during the period in question is bolstered by the opinion of the examiner who performed the June 2009 VA ear disease examination; that the Veteran had inconsistent audiograms for unknown reasons.  

In this case, as there is no reliable evidence that is responsive to the rating criteria used to assess the severity of Veteran's hearing loss during the period in question, there is no probative evidence upon which to award a compensable rating during this period.  Thus, a compensable rating for bilateral hearing loss, prior to July 3, 2009, is not warranted.  

B.  From July 3, 2009 through September 30, 2010

The Veteran was afforded a VA audiological evaluation on July 3, 2009.  His main complaint was decreased hearing and he reported that he was there to "get some money" as he felt his hearing loss was compensable.  He reported that, without his hearing aids, he was unable to communicate and had to read lips.  On audiological testing, pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
85
95
100
No response
LEFT
60
75
80
90

Pure tone threshold averages were 96 dB in the right ear and 76 dB in the left ear.  Speech reception thresholds were 70 dB in the right ear and 55 dB in the left ear.  Speech discrimination scores on the Maryland CNC Word List were 88 percent in the right ear and 100 percent in the left ear.  The audiologist concluded that the Veteran had a severe to profound mixed hearing loss in the right ear and a moderate to moderately severe probable mixed hearing loss through 1000 Hertz in the left ear, sloping to a severe degree at 2000 Hertz and a profound degree at 4000 Hertz.  

The audiologist reviewed audiological data in the claims file from the preceding 10 years.  He commented that a history of unreliable audiometric test results was well-documented in the claims file.  He observed that the Veteran had been seen three times before at the Philadelphia VA Medical Center (VAMC), twice in April 2009 and in June 2009 (the audiological evaluations and ear disease examination discussed above).  He noted that the results from the VA evaluations at the Philadelphia VAMC appeared to be quite similar, noting that pure tone averages on the last two evaluations differed by only 1 dB in the right ear and 5 dB in the left ear.  He observed that the last three tests at the Philadelphia VAMC appeared to be fairly consistent, although the examiners described them as unreliable test results.  

Despite his observation that the Veteran had a well-documented history of unreliable audiometric test results, the audiologist who performed the July 2009 VA examination did not comment that the results of testing performed on that date were unreliable, or should not be used for rating purposes.  The Board observes that, according to VA guidance, when test results are not reliable for rating purposes, the Chief, Audiology and Speech Pathology Service, or a person of equivalent responsibility, should annotate the exam with the following statement:  "This exam is not adequate for rating purposes."  See Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, sec. E, pt. 5 (K.C. Dennis, ed. 2004).  In such circumstances, audiometric thresholds should not be reported.  Id.  

As there is no indication that the results of VA audiological testing performed in July 2009 were unreliable, the Board will consider these results in evaluating the Veteran's bilateral hearing loss.  

Applying the method for evaluating hearing loss to the results of the July 2009 audiological evaluation reveals Level IV hearing in the right ear, and Level II hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The results of the July 2009 audiological evaluation reveal an exceptional pattern of hearing loss in each ear because the puretone threshold at each of the four specified frequencies was higher than 55 Hertz.  Application of these findings to Table VIA reveals Level IX hearing in the right ear, and Level VI hearing in the left ear.  Combining Level IX hearing for the right ear and Level VI hearing for the left ear according to Table VII reveals a 40 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Based on the foregoing, the Board finds that a 40 percent rating for bilateral hearing loss is warranted from July 3, 2009.  

C.  Since September 21, 2010

The Veteran was afforded a VA audiological evaluation on September 21, 2010.  On audiological testing, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
80
90
95
No response
LEFT
65
85
85
95

Pure tone threshold averages were 92.5 dB in the right ear and 82.5 dB in the left ear.  Speech reception thresholds were 45 dB in the right ear and 55 dB in the left ear.  Speech discrimination scores on the Maryland CNC Word List were 84 percent in the right ear and 92 percent in the left ear.  

Applying the method for evaluating hearing loss to the results of the September 2010 audiometric evaluation reveals Level IV hearing in the right ear, and Level III hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a 10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The results of the September 2010 audiological evaluation reveal an exceptional pattern of hearing loss in each ear because the puretone threshold at each of the four specified frequencies was higher than 55 Hertz.  Application of these findings to Table VIA reveals Level IX hearing in the right ear, and Level VII hearing in the left ear.  Combining Level IX hearing for the right ear and Level VII hearing for the left ear according to Table VII reveals a 50 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Thus, for the period beginning September 21, 2010, a rating in excess of 50 percent for bilateral hearing loss is not warranted.

D.  All Periods

The Board in no way discounts the difficulties that the Veteran experiences as a result of bilateral hearing loss, however, it must be emphasized that the assignment of  disability ratings for hearing impairment is derived by a  mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As a final point, the Board recognizes that, in the audiological evaluation reports of record, the audiologists did not discuss the functional effects of the Veteran's bilateral hearing loss, other than to note the Veteran's reports that he could not hear without hearing aids and had to read lips.  While such factors would be relevant to a claim for a higher rating on an extra-schedular basis (see Martinak v. Nicholson, 21 Vet. App. 447 (2007)), here, neither the Veteran nor his representative has not asserted his entitlement to an extra-schedular rating for bilateral hearing loss and such is not otherwise raised by the evidence of record.  See Colayong v. West, 12 Vet. App. 524, 536 (1999).  Hence, the absence of findings as to functional effects does not render the audiological evaluation reports inadequate for rating purposes.

For all the foregoing reasons, the Board concludes that a 40 percent, but no higher, rating for the Veteran's bilateral hearing loss is warranted for the period from July 3, 2009 through to September 20, 2010, but that a compensable rating prior to July 3, 2009, or a rating in excess of 50 percent since September 21, 2010, is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as indicated above, given the mechanical nature of deriving ratings for hearing loss, that doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 49, 53-56 (1990).


ORDER

An increased (compensable) rating for bilateral hearing loss, prior to July 3, 2009, is denied.  

A 40 percent rating for bilateral hearing loss, from July 3, 2009 through September 20, 2010, is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 50 percent for bilateral hearing loss, from September 21, 2010, is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


